Citation Nr: 1436448	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  14-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office & Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction of nonservice-connection pension benefits, effective July 1, 2012, was proper.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 decision issued by the VAROIC in Philadelphia, Pennsylvania.  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014. 

In July 2014, the Vice Chairman of the Board advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2013).

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The records contained in Virtual VA include the July 2012 decision on appeal, and the Statement of the Case issued in January 2014.  The Veteran's VBMS file does not currently contain any documents.  

For reasons expressed below, the claim on appeal is being remanded  to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  38 C.F.R. § 3.159. 

A brief review of the facts reveals that in a July 2011 rating decision, entitlement to special monthly pension based on the need for aid and attendance was established effective from February 23, 2011, with award payments commencing on March 1, 2011.  In a July 2012 decision, the VAROIC reduced the Veteran's pension benefit amount based on a countable income adjustment, and review of information provided in 2011 Eligibility Verification Report.  In February 2014, the Veteran's family members provided some financial information relating to the Veteran's income and expenses, and indicated that he was incurring additional medical expenses which had not been considered, to include expenses for home health care.  In April 2014, the VAROIC contacted the Veteran requesting additional financial information in order to clarify the sources and amounts being paid for monthly medical expenses.  To this point none of the requested information has been provided.  

The Veteran's entitlement to pension payments and a determination as to the amount of such payment is dependent upon factors such as the amount of his income (earned and unearned), the size of his net worth, and the amounts of any claimed unreimbursed medical expenses (which offset his income).  The Board recognizes that the Veteran in this case is elderly and that family members have assisted him in providing information and evidence pertinent to the claim.  It is also noted that he is unrepresented in this case.  Even so, detailed information relating to the receipt and non-receipt of all income, as well as the  amount of monthly medical expenses, is needed  to decide the claim.   

Therefore, on remand, the VAROIC should provide a duty to assist letter, similar to that issued in April 2014, to afford the Veteran opportunity to provide specifically identified additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The identified actions are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Specifically request that the Veteran furnish records/evidence relating to his claim, consisting of the following:

(a) A VA Form 21-8416, Medical Expense Report for the period from March 1, 2011 to December 31, 2011; 

(b) A VA Form 21-8416, Medical Expense Report for the period from January 1, 2012 to February 29, 2012;

(c) A VA Form 21-8416, Medical Expense Report for the period from March 1, 2012 to December 31, 2012;

(d) All medical expenses paid/incurred during calendar year 2013; 

(e) Continuing (and new) medical expenses paid/incurred during calendar year 2014; and

(f) Detailed information to verify his income (earned and unearned), and his net worth, for the period beginning March 1, 2011.  Such information may include copies of his Federal income tax returns and bank statements.  

A VA Form 21-8416, Medical Expense Report form should be enclosed with the letter.  

Also, the Veteran should provide appropriate authorization(s) for VA to obtain records from his bank and/home health care provider, if needed.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  Any additional appropriate development deemed necessary to make an accurate and fully informed decision regarding the Veteran's claim should be undertaken and any such action(s) should be documented for the record and any evidence obtained pursuant thereto should be associated with the claims file. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matter on appeal in light of pertinent evidence (to particularly include all that added to the record since the  last adjudication of the claim), and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



